Citation Nr: 1009688	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-33 855	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to nonservice-connected death 
pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on a service-connected cause of death.


REPRESENTATION

Appellant represented by:	Camio A. Camiguin




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had service in the New Philippine Scouts from 
September 1946 to January 1949.  He died in April 1970; the 
appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  In a February 1995 decision, the Board denied a claim for 
nonservice-connected death pension benefits. 

2.  The evidence associated with the claims file subsequent 
to the February 1995 Board decision is cumulative or 
redundant of evidence already of record, and does not relate 
to an unestablished fact necessary to substantiate the claim.

3.  The cause of the Veteran's death, as listed on the death 
certificate, was an ulcer.  

4.  At the time of his death, the Veteran had no service-
connected disabilities.  

5.  The ulcer that caused the Veteran's death was not present 
in service or within a year of discharge, and is not related 
to service.

6.  The Veteran died more than one year prior to the date of 
receipt of the claim for accrued benefits.  


CONCLUSIONS OF LAW

1.  The Board's February 1995 decision is final.  38 U.S.C.A. 
§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2009). 

2.  Since the Board's February 1995 decision, new and 
material evidence has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2009).  

4.  The claim for payment of accrued benefits lacks legal 
merit.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Pertinent to the claim for accrued benefits, the appellant 
has been notified of the reasons for the denial of the claim, 
and has been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed her.  As will be explained below, the claim 
lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Regarding the application to reopen and the claim for service 
connection, notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is 
necessary to substantiate the claim(s), as well as the 
evidence that VA will attempt to obtain and which evidence he 
or she is responsible for providing.  See, e.g., Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to applications to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2008 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to reopen the claim for death pension 
benefits, as well as to substantiate that claim and the claim 
for service connection for the cause of the Veteran's death.  
That letter also provided notice regarding what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  That 
letter also provided the appellant with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
March 2008 RO rating decision reflects the initial 
adjudication of the claim after issuance of the January 2008 
letter.  

In a September 2009 letter, the RO provided notice conforming 
to the holding in Hupp regarding the claim for DIC benefits.  
After issuance of the September 2009 letter, and opportunity 
for the appellant to respond, the November 2009 supplemental 
statement of the case reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
available service records.  Efforts were made by the RO to 
obtain the Veteran's complete service records, and 
certification of their unavailability was received by the 
National Personnel Records Center.  In light of the absence 
of some service records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the Veteran's 
service medical records is not determinative.  

Also of record and considered in connection with the appeal 
are various statements submitted by the appellant.  The Board 
finds that no additional action to further develop the record 
is warranted. 

II.  Analysis

Application to Reopen

In a February 1995 decision, the Board denied the appellant's 
initial claim for entitlement to nonservice-connected 
disability pension benefits.  The relevant evidence of record 
regarding the appellant's claim for entitlement to 
nonservice-connected disability pension benefits at the time 
of the February 1995 decision consisted of the Veteran's 
death certificate and Enlistment Record and Report of 
Separation (Form 53), as well as the appellant's written 
contentions.  

The basis of the February 1995 denial was that the appellant 
had no legal entitlement to this benefit under applicable 
law.  In essence, basic eligibility to nonservice-connected 
pension may be shown to exist if a veteran served in a 
regular component of the active, military, naval or air 
service of the United States Armed Forces for a period of 90 
days or more, one day of which much have been during wartime; 
however, service with the Commonwealth Army (USAFFE), 
including the recognized guerrillas or New Philippine Scouts, 
does not meet this requirement.  See 38 U.S.C.A. § 107.  As 
reconsideration of the Board's February 1995 decision has not 
been ordered, and no other exception to finality applies, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The appellant filed her application to reopen in January 
2008.  Pertinent to applications filed after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

However, evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously before agency 
decisionmakers.  38 C.F.R. § 3.156(a), Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

Based on the record, the Board finds that new and material 
evidence has not been received to reopen the claim.  The 
appellant's assertions that her husband's service was not 
purely Philippine service, but that he was sent abroad and 
served side by side with U.S. soldiers had previously been 
voiced, and were considered by the Board; the more recent 
assertions are therefore cumulative.  

Similarly, photocopies of the Veteran's service records are 
not new and material, as they were previously of record and 
confirm his service with the New Philippine Scouts.  Evidence 
tending to confirm previously established facts is considered 
cumulative, and is therefore not new and material.  

Pertinently, the record currently, as in February 1995, does 
not contain evidence showing that the Veteran had service 
that qualifies the appellant for pension benefits.  
Accordingly, none of the evidence added to the file since the 
prior decision is new and material for the purpose of 
reopening the claim.  The application to reopen must 
therefore be denied.  

The Board notes parenthetically that the appellant listed on 
the VA Form 9, as an issue on appeal, a request for 
recertification of the Veteran's service.  The Board simply 
notes that it has no authority to order or request 
recertification or recharacterization of a veteran's service.  



DIC Benefits

Pertinent to this appeal, DIC may be awarded to a surviving 
spouse, child, or parent because of a service-connected death 
occurring after December 31, 1956, see 38 C.F.R. § 3.5.  

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
claimant must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as peptic ulcers, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  38 C.F.R. 
§ 3.312(c)(1).

The Veteran in this case died in April 1970.  The death 
certificate identifies the immediate cause of death as an 
ulcer.  At the time of the Veteran's death, service 
connection was not in effect for any disability.

In this case, the appellant does not specifically contend 
that the cause of death is or should be service connected.  
She consistently pursued entitlement to nonservice-connected 
death pension benefits.  Nevertheless, the statement of the 
case included the claim for service connection.  On her VA 
Form 9, the appellant appeared to limit her appeal solely to 
the pension claim.  However, she also included "and other."  
On her notice of disagreement, she requested approval of her 
claim for "DIC and nonservice-connected death pension 
benefits," and stated that, she would take "whichever 
benefit of most money."  

Of course, the perfection of the appeal is not at issue.  
However, while the appellant has nominally appealed the claim 
for service connection for the cause of death, she has never 
explained why she believes the Veteran's ulcer was related to 
service, nor has she identified any alternative basis for the 
claim.  There is no medical opinion of record purporting to 
link the Veteran's ulcer to service, and the appellant has 
not mentioned the existence of such evidence.  In her notice 
of disagreement, the appellant cited 38 U.S.C.A. § 1154(b), 
and argued that, because her husband was a combat veteran, 
the claim should be granted on that basis.  However, assuming 
for the sake of discussion that the Veteran's combat status 
is verified, the fact of such engagement in combat does not 
itself entitle a claimant to service connection.  There must 
also be evidence of an relationship between the disability 
and service, or in this case, between the cause of death and 
service.  Here, such a relationship is not shown.  The 
appellant arguably believes that there is such a 
relationship, however, she has not explained the basis for 
this belief in a way that would constitute probative 
evidence.  The evidence deemed most probative here is that 
the Veteran died of an ulcer almost 25 years after he was 
discharged.  There is no evidence, including the appellant's 
statements, that the Veteran had an ulcer in service, that it 
was diagnosed within a year of discharge, or that he 
experienced symptomatology of an ulcer until many years after 
his discharge.  

To some extent, the appellant appears to be raising an 
argument couched in equity, in that she is contending that, 
since her husband's service should entitle him, and by 
extension, her, to compensation.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accrued Benefits

Upon the death of a payee, certain parties are entitled to 
payment of any due and unpaid periodic monthly benefits 
authorized under laws administered by VA, to which such payee 
was entitled at his or her death under existing ratings or 
decisions or those based on evidence in the file at date of 
death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

Upon the death of a veteran, accrued benefits may be paid to 
his or her spouse, children, or dependent parents.  Upon the 
death of a surviving spouse or remarried surviving spouse, 
accrued benefits may be paid to the Veteran's children.  Upon 
the death of a child, benefits may be paid to the surviving 
children of the Veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  In 
all other cases, only so much of the accrued benefits may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 C.F.R. § 3.1000(a).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).

In the instant case, the Veteran died in February 1970.  The 
current claim was received in April 2005, more than one year 
after the death of the Veteran.  Therefore, the application 
for benefits does not comply with 38 C.F.R. § 3.1000(c), and 
the Board concludes that the appellant's claim for accrued 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The application to reopen the claim for nonservice-connected 
death pension benefits is denied.

Service connection for the cause of the Veteran's death is 
denied.



The claim for accrued benefits is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


